               Case 3:19-cr-00217-RS Document 69 Filed 09/14/20 Page 1 of 2



1    DAVID J. COHEN, ESQ.
     California Bar No. 145748
2
     BAY AREA CRIMINAL LAWYERS, P.C.
3    300 Montgomery Street, Suite 660
     San Francisco, CA 94104
4    Telephone: (415) 398-3900
     Facsimile (415) 398-7500
5
     Email: djcohen@bayareacrimlaw.com
6
     Attorneys for Defendant Bryan P. Rosenthal
7
                               UNITED STATES DISTRICT COURT
8

9                           NORTHERN DISTRICT OF CALIFORNIA

10                                 SAN FRANCISCO DIVISION
11

12   UNITED STATES OF AMERICA,                        Case No. 3:19-CR-00217-RS

13                            Plaintiff,              ORDER   CONTINUING   STATUS
                                                      HEARING AND EXCLUDING TIME
14                 v.                                 UNDER THE SPEEDY TRIAL ACT
15
     BRYAN PETER ROSENTHAL,
16

17                            Defendant.
18

19

20
            Good cause appearing, it is hereby ORDERED that the status conference in the above-
21
     captioned matter, presently scheduled for Tuesday, September 14, 2020, at 2:30 pm be vacated
22
     and rescheduled to Tuesday, October 27, 2020 at 2:30 p.m.
23

24

25

26

27
     ///
28



     [PROPOSED] ORDER CONTINUING STATUS HEARING AND EXCLUDING TIME UNDER THE
     SPEEDY TRIAL ACT
     U.S. v. Rosenthal;
     Case No. 3:19-CR-00217-RS
               Case 3:19-cr-00217-RS Document 69 Filed 09/14/20 Page 2 of 2



1           It is further ordered that the period of time between September 15, 2020 and October
2
     27, 2020 should be excluded under the Speedy Trial Act, pursuant to 18 U.S.C. §§
3
     3161(h)(7)(A), (h)(7)(B)(iv), and 3161(h)(1)(D), to allow for continuity and effective
4
     preparation of defense counsel.
5

6           IT IS SO ORDERED.

7

8

9
                       14 2020
     Dated: September ___,                      ______________________________________
                                                HONORABLE RICHARD G. SEEBORG
10                                              UNITED STATES DISTRICT COURT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



     [PROPOSED] ORDER CONTINUING STATUS HEARING AND EXCLUDING TIME UNDER THE
     SPEEDY TRIAL ACT
     U.S. v. Rosenthal;
     Case No. 3:19-CR-00217-RS
